DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2018/0313919 A1).
With respect to claim 1, Ortiz discloses a head coil arrangement for a magnetic resonance facility, comprising (see Figure 1): a send coil unit (antenna ANT-1 as seen on Figure 1); and a receive coil unit (mobile RF receiving coil #124-2), wherein the send coil unit, in a position in which the head coil arrangement is normally used on a patient, is automatically positionable in a longitudinal direction of the patient relative to the head coil arrangement (as seen on Figure 1).  
With respect to claim 2, Ortiz discloses a linear guide (see paragraph 0030 disclosing rails considered as liner guide), the send coil unit being positionable freely along the linear guide on a defined movement path (see paragraph 0030, 0053 and 0070 disclosing the motion parallel to z axis considered as the movement path).  
With respect to claims 4 and 19, Ortiz discloses the head coil arrangement includes a drive for movement of the send coil unit (see actuator #108 to move table #106 into position with coil #124-2, see paragraph 0033-0034), to exert a force on the send coil unit to move the send coil unit along a movement path (see paragraph 0030, 0053 and 0070 disclosing the motion parallel to z axis considered as the movement path).   
With respect to claims 5 and 20, Ortiz discloses the drive for movement of the send coil unit is a hydraulic or a pneumatic drive (see paragraph 0034 disclosing pneumatic and/or hydraulic).  
With respect to claim 6, Ortiz discloses the drive for movement of the send coil unit has a motor (see paragraph 0034).  
With respect to claim 12, Ortiz discloses the send coil unit and the receive coil unit are operably connected and are positionable relative to the head coil arrangement (as seen on Figure 1 disclosing the head coil arrangement including mobile RF receiving coil #124-2 and antenna ANT-1 operably connected and positionable).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0313919 A1) in view of Herlihy et al. (US 5,361,765 A).
With respect to claims 3 and 18, Ortiz discloses the claimed invention as stated above except for the send coil unit is pivotably supported on the head coil arrangement at a maximum angle in relation to the head coil arrangement, and wherein the maximum angle between the send coil unit and the head coil arrangement is selected so that a head of a patient is positionable unhindered in the head coil arrangement. However, Herlihy discloses the send coil unit is pivotably supported on the head coil arrangement at a maximum angle in relation to the head coil arrangement, and wherein the maximum angle between the send coil unit and the head coil arrangement is selected so that a head of a patient is positionable unhindered in the head coil arrangement (see Figure 4, coil portion #12’ connected to coil portion #14’ through a hinge #118 for coil #12’ to pivot with respect to coil #14’ see also Col.8, lines 10-35).  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have send coil unit is pivotably supported on the head coil arrangement at a maximum angle in relation to the head coil arrangement, and wherein the maximum angle between the send coil unit and the head coil arrangement is selected so that a head of a patient is positionable unhindered in the head coil arrangement as taught by Herlihy with Ortiz’s coils for the purpose of accommodating differing anatomical shapes and reducing cross section of the coil for insertion into the bore of the MRI system as taught by Herlihy (Col.8, lines 10-35). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0313919 A1) in view of Schnell et al. (US 2008/0129293 A1).
With respect to claim 7, Ortiz discloses the claimed invention as stated above except for at least one of the head coil arrangement and the send coil unit includes a mechanical damping element, embodied to accommodate the send coil unit at a stop position of the movement path with damping. However, Schnell discloses a coil arrangement includes a mechanical damping element, embodied to accommodate the send coil unit at a stop position of the movement path with damping (see paragraph 0046). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a coil arrangement includes a mechanical damping element, embodied to accommodate the send coil unit at a stop position of the movement path with damping as taught by Schnell with Ortiz’s coil arrangement for the purpose of preventing the coil arrangement or elements to move back into a position too quickly as taught by Schnell (see paragraph 0046 and in alternative, paragraph 0047). 

Claims 8-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0313919 A1) in view of Rothgang et al. (US 2017/0248666 A1).
With respect to claim 8, Ortiz discloses the claimed invention as stated above except for a coil unit includes a dog, wherein the dog is embodied, on mechanical contact with a guide element of the magnetic resonance facility, to transmit a force, and wherein the send coil unit is positionable via the force transmission. However, Rothgang discloses a coil unit includes a dog, wherein the dog is embodied, on mechanical contact with a guide element of the magnetic resonance facility, to transmit a force, and wherein the send coil unit is positionable via the force transmission (see paragraph 0030 disclosing multiple coil arrangement having a spacer structure #320 as further shown in Figure 4A wherein the rail #422 is in mechanical contact with the flexible protrusions #435 considered as the claimed dog for positioning said coil structure). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a coil unit includes a dog, wherein the dog is embodied, on mechanical contact with a guide element of the magnetic resonance facility, to transmit a force, and wherein the send coil unit is positionable via the force transmission as taught by Rothgang with Ortiz rail for the purpose of maintaining a relative position in the selected spacer between the rail components and the coil structure when said components are slide with respect to each other and the components are located after sliding in the desired position (see paragraph 0037).  
With respect to claim 9, Ortiz discloses the rail for sliding the components is connected to a drive and is designed to transmit a movement to the send coil unit (see actuator #108 to move table #106 into position with coil #124-2, see paragraph 0033-0034).   Furthermore, Ortiz discloses the claimed invention as stated above except for the said drive unit connected to a dog. However, Rothgang as discuss above, discloses a flexible protrusion #435 considered as a dog to be used while the components slide between each other in the sliding/rail arrangement #422 and #424 for sliding the coil arrangement as seen in Figure 4A. Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a dog as taught by Rothgang with Ortiz rail arrangement for the purpose of maintaining a relative position in the selected spacer between the rail components and the coil structure when said components are slide with respect to each other and the components are located after sliding in the desired position (see paragraph 0037).  
With respect to claims 10 and 13, Ortiz discloses the claimed invention as stated above except for the dog is embodied to vary an amount of a force on the guide element in the direction of movement of the send coil unit as a function of a position of the send coil unit. However, Rothgang implicitly teaches a dog is embodied to vary an amount of a force on the guide element in the direction of movement of the send coil unit as a function of a position of the send coil unit because a force is required to move an object, in this case the sliding rails in order to reposition the arrangement, as stated by the First Law of Motion to move the flexible protrusion #435 from one spacer/hole #430 to another hence as a function of a position.   
With respect to claims 11 and 14, Ortiz discloses the claimed invention as stated above except for the dog is embodied to vary a direction of a force on the guide element as a function of a position of the send coil unit.  Rothgang implicitly teaches a dog embodied to vary a direction of a force on the guide element as a function of a position of the send coil unit because a force is required to move an object, in this case the sliding rails, in order to reposition the arrangement as stated by the First Law of Motion to move the flexible protrusion #435 from one spacer/hole #430 to another hence as a function of a position wherein it should be understood that force inherently has a vector for a direction component in addition to a magnitude in order to apply said force.   
With respect to claim 15, Ortiz discloses a patient couch, the patient couch including a guide element embodied to transmit a force (see Figure 1, support #106 having actuator #108). Furthermore, Ortiz discloses the claimed invention as stated above except for a dog of the send coil unit. However, Rothgang discloses a coil unit includes a dog (see paragraph 0030 disclosing multiple coil arrangement having a spacer structure #320 as further shown in Figure 4A wherein the rail #422 is in mechanical contact with the flexible protrusions #435 considered as the claimed dog for positioning said coil structure). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a coil unit includes a dog, as taught by Rothgang with Ortiz rail for the purpose of maintaining a relative position in the selected spacer between the rail components and the coil structure when said components are slide with respect to each other and the components are located in a desired position after sliding (see paragraph 0037).  
With respect to claim 16, Ortiz discloses a drive, connected to the guide element, to exert a force (see paragraph 0030 disclosing the rail mechanism and paragraph 0033-0035 disclosing the actuator mechanism considered as the drive connected to the guide element, to exert a force). Furthermore, Ortiz discloses the claimed invention as stated above except for a dog of the send coil unit. However, Rothgang discloses a coil unit includes a dog (see paragraph 0030 disclosing multiple coil arrangement having a spacer structure #320 as further shown in Figure 4A wherein the rail #422 is in mechanical contact with the flexible protrusions #435 considered as the claimed dog for positioning said coil structure). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a coil unit includes a dog, as taught by Rothgang with Ortiz rail for the purpose of maintaining a relative position in the selected spacer between the rail components and the coil structure when said components are slide with respect to each other and the components are located in a desired position after sliding (see paragraph 0037).
With respect to claim 17, Ortiz discloses a drive of the guide element is connected to a motor (see paragraph 0034 disclosing electric motor included in actuator #108).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses MR systems having movable components. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866